Exhibit 23.1 暉t(香港)會計師事務所有限'è司 PARKER RANDALL CF (H.K.) CPA LIMITED March 22, 2011 Anslow +Jaclin LLP 195 Route 9 South Manalapan, NJ 07726 Tel: Fax: Dear Sirs, Re: Consent to Filing Form S-1 Amendment No.2 of China Wood, Inc. We hereby consent to the use, in the registration statement on Form S-1 Amendment No.2 of China Wood, Inc. of the unaudited financial statements for the nine months ended December 31, 2010 and audited financial statements of China Wood, Inc. for the years ended March 31, 2010 and March 31, 2009 and the results of their operations and cash flows for the two year periods then ended, stated in our report dated May 10, 2010. Yours truly, /s/ PARKER RANDALL CF PARKER RANDALL CF (H.K.) CPA LIMITED Certified Public Accountants, Hong Kong Room 201, 2/F., Two Grand Tower, 625 Nathan Road, Kowloon, Hong Kong. Tel: + ax: +852 26251263 香港九龍彌敦道 625 號雅蘭中心第 2 期 201 室 電話： +傳真：+
